Mr. Justice Mulkey delivered the opinion of the Court: This is an appeal from the Appellate Court for the Fourth District, affirming a judgment of the City Court of East St. Louis, in favor of the Wabash, St. Louis and Pacific Bail-way Company, against the East St. Louis Connecting Bail-way Company, for the sum of $600 and costs of suit. The evidence tends to show that the plaintiff, on the 16th day of December, 1883, delivered to the defendant, in East St. Louis, two flat cars loaded with coal, to be by it carried and delivered to the East St. Louis Glucose Works, in the same place, and to return the empty cars to the plaintiff when they should be unloaded by the glucose company. The cars, with their contents, were properly and in due time delivered to the glucose company, and while in its possession, without any fault or negligence on the part of defendant, were destroyedUiy fire. Appellee thereupon brought the present action against the apqMumt, to recover damages for the loss of the cars. The cause was heard before the court without a jury, with the result already stated. Upon the trial of the cause, the court was asked to1 hold, among others, the following proposition: “1. The court is requested to hold, that if the evidence in this case shows that plaintiff delivered the cars in question to defendant, to be delivered to the glucose works, and they were so delivered, and that the glucose works received the cars of defendant and placed them upon an independent track of said works, out of the defendant’s reach, and where the defendant could not rescue them from danger, and that while in such place they were accidently destroyed by fire, plaintiff can not recover for their loss in this case.” —Which the court declined to do, and this is assigned for error. We think the proposition, under the proofs, announced a correct principle, and should therefore have been held by the court as asked. The evidence shows, or at least tends to show, that the defendant, as its name imports, is what is known as a connecting railway; that its line of road connects it with all the railroads (a dozen or more) coming into East St. Louis, including the plaintiff’s; that its business was and is to carry cars containing consignments of grain, merchandise, material, fuel, etc., from the tracks or depots of any or either of these companies to the elevators, factories and other places of business on the tracks or side-tracks of the other roads, and to return the car or cars, after having been unloaded by the consignee, to the proper company. In this case, however, the defendant could not reach the glucose works by its own line of road or that of any of the other companies. Its only means of connection with that establishment was a turn-table connecting defendant’s tracks, and a private track of the glucose company extending to its business establishment, a distance of some three hundred feet from the turn-table. The defendant had no interest in or control over the track of the glucose company, and even if it had, it could not, by reason of the location of the track, and manner of its construction, have used it. All the defendant was accustomed to do, and, indeed, all that it could do, with consignments for the glucose company, was to run the cars upon the turn-table, then shove them off upon the private track of that company, and when by it taken to their destination, unloaded and run back to the turn-table, to return them to the consignor. Assuming these facts to be true, and we must so regard them, in passing upon the propriety of the ruling of the court, the question arises, what duties did the law, under the circumstances, imply and impose upon the defendant with respect to the cars in question? We think, when the cars, with their contents, were shoved off the turn-table on to the private track of the glucose company, in conformity with their previous course of business, they had reached their destination,' and that consequently the defendant’s liability as an insurer ■of them, ceased. Had the glucose company unloaded and returned them, as it was accustomed to do, the defendant’s liability as a common carrier would have commenced anew, and continued until they were delivered to the appellee. This, is the view we take of the law of the case, and no additional words by us would probably make it plainer. It is supposed that the ruling of the lower court finds support in the case of Peoria and Pekin Union Railway Co. v. Chicago, Rock Island and Pacific Railivay Co. 109 Ill. 135. We do not think so. It is true, general expressions are to be found in the opinion in that case, which, if considered independently of the facts and circumstances to which they related, possibly give color to this claim. But as has been said time and again by this and other courts, the language of an opinion must-always be construed with reference to the facts in the particular case in which the language is used. The difference between the ease referred to and the present one, is so radical and well-defined that it requires no discussion at our hands. That is sufficiently done in appellant’s brief, and anything we might pertinently say upon the subject would necessarily be more or less a repetition of what is there said. • As the case must be reversed for the error indicated, it may be proper to add, in conclusion, that we regard the declaration not only irregular, as being really a count in assumpsit, while it purports to follow the writ, which is in case, but it is also, in our opinion, substantially defective in not disclosing the real ground of complaint. It seems to have been drawn with a view of covering up rather than making known just wherein the defendant was guilty of a breach of its promise. The judgments of the courts below are reversed, and the cause remanded to the City Court of East St. Louis for further proceedings in conformity with this opinion. Judgment reversed.